Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                No. 13-BG-1503

                    IN RE WILLIAM N. ROGERS, RESPONDENT.

                     A Suspended Member of the Bar of the
                     District of Columbia Court of Appeals
                          (Bar Registration No. 73221)

                     On Report and Recommendation of the
                      Board on Professional Responsibility
                                (BDN-274-03)

(Submitted October 31, 2014                       Decided      April 2, 2015)

      Before BLACKBURNE-RIGSBY and MCLEESE, Associate Judges, and RUIZ,
Senior Judge.

      PER CURIAM:      Having found by clear and convincing evidence that

respondent, William N. Rogers, violated District of Columbia Rules of

Professional Conduct 4.2 (a) (contact with a represented party) and 8.4 (c)

(dishonesty), the Board on Professional Responsibility (“Board”) recommended

that respondent be suspended for a period of ninety days, and be required to prove

his fitness to practice law as a condition of reinstatement. The Board found that

respondent surreptitiously and repeatedly met with another person, known to be

represented by another lawyer in the matter, without that other lawyer’s consent.
                                         2

The Board also found that “[r]espondent’s dishonesty was manifest, because he

deliberately and systematically took advantage of a vulnerable, [eighty-nine]-year

old blind woman, whose condition he himself assessed as ‘feeble-minded in the

extreme.’”



      “In a disciplinary case, this court accepts the Board’s findings of fact unless

they are unsupported by substantial evidence of record.” In re Samad, 51 A.3d
486, 495 (D.C. 2012) (internal quotation marks and citations omitted); see also

D.C. Bar R. XI, § 9 (h)(1). This court reviews the Board’s legal conclusions de

novo. In re Samad, supra, 51 A.3d at 495. The Board, in turn, is required to

accept the factual findings of the hearing committee that are supported by

substantial evidence in the record, viewed in its entirety. Id. However, the Board

owes no deference to the hearing committee’s determination of ultimate facts. Id.

Neither respondent nor Bar Counsel filed an exception to the Board’s

recommendation in this matter, therefore our standard of review is “heightened

deference to the [Board’s recommendation].” In re Coopet, 947 A.2d 1125, 1126

(D.C. 2008); In re Winston, 917 A.2d 629, 630 (D.C. 2007); In re Wechsler, 719
A.2d 100, 100 (D.C. 1998) (“[Where] [n]either Bar Counsel nor [respondent] has

filed an exception to the Board’s recommendation, [our] standard of review of the

Board’s recommended sanction is[] especially deferential.”). Here, the Board’s
                                        3

findings were well-supported by the evidence provided and the Board relied on

precedent in selecting the ninety-day suspension. See D.C. Bar R. XI, § 9 (h)(1).

The Board engaged in the proper forward-looking analysis in imposing a fitness

requirement. See In re Cater, 887 A.2d 1, 22 (D.C. 2005). Accordingly, it is



      ORDERED that William N. Rogers be suspended from the District of

Columbia Bar for a period of ninety days.1 For purposes of reinstatement, the

period of respondent’s suspension shall run from the date on which he filed the

affidavit required by District of Columbia Bar Rule XI, § 14 (g). Respondent must

demonstrate fitness to practice law prior to reinstatement. We direct respondent’s

attention to the responsibilities of suspended attorneys set forth in District of

Columbia Bar Rule XI, §§ 14 and 16.



                                            So ordered.




      1
         This court suspended respondent from practicing law on March 25, 2014,
after respondent failed to show cause why he should not be suspended pending
final action on the Board’s report. In re William N. Rogers, No. 13-BG-1503,
Order at 1 (D.C. Mar. 25, 2014).